DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
The Office alleges that Wright teaches the claimed station signature component coupled to the radio station broadcast equipment and coupled to the synchronization server to generate a unique identifier for use as a radio station signature and embed the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio, and cited to paragraph [0057] of Wright for this alleged description. Office Action, p. 7. However, Applicant notes that Wright is directed to a system "to identify times at which live media events are distributed." Wright, at para. [0019] and See Abstract. As described by Wright in relation to FIG. 1, "the regional broadcast stations 106, 108 are provided with live event feeds 118, from which the regional broadcast stations 106, 108 may select for distribution to the broadcast regions 102, 104." Wright, at [0021]. In other words, the broadcast stations receive and send the live event feeds to the media monitoring sites (e.g., televisions and tuning devices). As shown by the arrows in FIG. 1, the live event feeds are also sent to the Feed Data Collector 124 which includes a signature generator. "The feed data collector 124 provides the signatures 138a, 138b and the identifying information for the corresponding feeds 118a, 118b to the example distribution data resolver 126." Wright, at [0025]. However, the feed data collector sends the generated signatures to the distribution data resolver 126. In contrast, amended claim 1 recites that "a station signature component ... to generate a radio station signature and embed the radio station signature in the radio station broadcast signals." In other words, claim 1 recites that a radio station signature is generated and embedded in the broadcast. Wright, on the other hand, receives the live event feed and then generates a signature. This signature is not sent with the broadcast, but rather, is generated after the broadcast is received by the feed data collector. Furthermore, a distribution data collector 120 generates its own signature 128 and sends this signature to the distribution data resolver 126 to compare the signatures. As described by Wright, "[t]he example distribution data resolver 126 compares the distribution data (e.g., received from the distribution data collectors 120, 1220 to the feed data (e.g., received from the feed data collector 124 to generate a list identifying times at which the live media events corresponding to the feeds 118a, 118b which were distributed via corresponding distributors." Id at [0026].

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  as will be reflected in the rejection below, Wright is relied upon to teach a live event feed coupled to the radio station broadcast equipment and coupled to the synchronization server with an embedded radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio.  Para 0057 and fig. 1 of Wright teaches the source feeds coupled to the broadcast stations 104/106, wherein inaudible codes (e.g. audio-masked codes or watermarks) may be embedded into the live event feeds.  Examiner’s interpretation is that the inaudible codes that are already embedded into the live event feeds teach applicant’s feature of “station signature”. In contrast to applicant’s arguments, Wright’s inaudible codes are already embedded into the live event feeds prior to being transmitted to the feed data collector, wherein the feed data collector generates and sends a separate signature.  Examiner maintains, Wright’s feature of inaudible embedded codes from the live event feeds coupled to broadcast stations teach applicant’s feature of radio station broadcast equipment with embedded radio station in the radio station broadcast signal as an inaudible signature.  Additionally, new prior art Schuster will be relied upon to teach a station signature component wherein an Arbitron encoder coupled to a broadcast station generates a unique ID code.  Prior art Schuster will be discussed further in the rejection below.  

Applicant further argues Wright:
Furthermore, Wright describes that the distribution data collector 120 generates a signature and sends it to the distribution data resolver to be compared with the signature generated by the feed data collector 124. This does not teach or suggest, on the user device "acquire an audio input" in combination with "identify, based at least in part on the acquired audio input, the radio station by extracting the radio station signature from the radio broadcast signals" as further recited in amended claim 1. In other words, Wright's description of generating a signature at the distribution data collector 120 does not teach or suggest the feature of "identify .... the radio station by extracting the radio station signature from the radio broadcast signal."
Finally, the Office indicates that Wright, at para 0023, 0022, Fig. 1: teaches identify the radio station by extracting the radio station signature from the radio broadcast signals where it describes that the code extractors 132, 134 extract codes present in the audio content and/or from the video content presented by the presentation devices." Office Action, p.9. However, Applicant respectfully submits that amended claim 1 recites that the radio station signature is extracted by the user device, and not a feed data collector system that generates the signature.

Examiner respectfully disagrees.  As previously cited, Para 0063 of Wright teaches a distribution data collector 120 and 122 including a microphone for collecting audio output from a television or other presentation device.  Para 0022-0023 teaches the distribution data collectors include code extractors used to extract the codes embedded in the audio.  The extracted codes that have been inserted into the transmitted content are used to identify one or more station names, broadcaster names, content owner, or program name.  As discussed in the response above, the live event feeds are already embedded with the codes prior to be transmitted by broadcast equipment.  Therefore, Examiner maintains Wrights teaching of embedded codes in a broadcast signal and distribution data collectors with microphones for collecting audio output and code extractors for identifying one or more station names, broadcast names, etc. teach applicant’s feature of identify, based at least in part on the acquired input, the radio station by extracting a radio station signature from the radio broadcast signals.

Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb ("Harb" US 20150193516), and further in view of Wright et al. ("Wright" US 20130198792), Schuster et al. ("Schuster" US 20040027271) and Beattie et al. ("Beattie" US 20160092939).

Regarding claim 1, Harb teaches a system comprising: 
a middleware component coupled to a broadcast radio station automation system [i.e. automation system server 152], the middleware component [i.e. interactive radio server] arranged to receive an event message from the station automation server that identifies an audio item now playing; [Harb – Para 0087: teaches Automation system server 152 may send information to interactive radio server 104 about what is currently being broadcast by the radio station. The current broadcast information may be communicated in message 124 (see FIG. 1)]
a datastore [i.e. database] to store augmented content data [i.e. supplemental content] associated with items that may be played on the radio station; [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist]
a synchronization server including a processor and a memory, the memory storing software code executable on the processor; [Examiner notes: it is inherent that a server operates by use of processor and memory]
the synchronization server having a first interface arranged for communication with the middleware component; [Harb – Fig. 13, 1a: suggests a sync server 1314 with a communication path to the radio station server (items 102 and 1308), which is in communication with interactive radio server 104]
the synchronization server having a second interface arranged for communication with the datastore; [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist]
the synchronization server having a third interface arranged for communication over a data connection with a user device; [Harb – Fig. 13: suggests a sync server 1314 with a communication path to the user device 1306.]
a synchronization application software program executable in the user device, the application software program arranged to cause a processor on the user device to: 
establish the data connection with the synchronization server; [Harb – Para 0140: teaches application software 1302 sent from synchronization server 1314 may enable user device 1306 to access music station identified content (SIC) 1304 and/or synchronized content 1318]
send an identifier associated with of the identified radio station over the data connection to the synchronization server that identifies the radio station that is being received; [Harb – Para 0079: teaches interactive radio server 104 may be coupled to database, wherein Database 112 may store data identifying a plurality of subscriber radio stations 114]
wherein the software code is configured to cause the processor in the synchronization server to, in near real time: Attorney Docket 09448-006US1/MDS2 
Application No. 16/739,491using the first interface, receive indicia that identifies the audio item now playing from the middleware component; 
[Harb – Para 0044: teaches interactive radio server 104 may send supplemental data message 126 to radio station server 102. Para 0067: teaches each of several media items broadcast by radio station server 102 may each be identified in separate messages 124. The one or more message 124 may comprise an event ID or other data identifying media items 132 as they are broadcast.]
using the second interface, query the datastore based on the identified audio item now playing to acquire augmented content data associated with the identified audio item now playing; and [Harb – Para 0144: teaches user device 1306 upon accessing or receiving synchronization content from synchronization server 1314 may receive a link to access additional data such as a video from an external content repository 1323 to play within frame of player 1340 (see FIG. 15 element 1502).]
using the third interface, receive the identifier associated with the radio station and transmit the augmented content data over the data connection to a the user device for display on a user interface of the user device so that the augmented content is synchronized to the audio item now playing on the radio station identified by the application software program; and [Harb – Para 0225, 0146, Fig. 2: teaches the server accesses stored supplemental content keyed to the artist, and transmits the data to a connected car stereo, or any other device or streaming application]
wherein the synchronization application software program executable in the user device is further configured to receive the augmented content over the data connection from the synchronization server, wherein the augmented content is associated with the audio item now playing on the identified radio station, and output the augmented content on a user interface of the user device.  [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist. This data may be provided via a user interface 4102 and or a 3d party online or mobile service 4104. A radio station or radio station server provides station data 4108 for example, "now playing" data to the server 4100. Para 0225: teaches the supplemental content data may be integrated with the corresponding user interface or display]
Harb teaches a radio station broadcast equipment coupled to a synchronization server, but does not explicitly teach a station signature component coupled to the radio station broadcast equipment and coupled to the synchronization server to generate a radio station signature and embed the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio;
acquire an audio input;
send a user device identifier over the data connection to the synchronization server;
identify the radio station by extracting the radio station signature from the radio broadcast signals; and

However, Wright teaches a live event feed 118 coupled to the radio station broadcast equipment [i.e. broadcast stations 104/106] and coupled to the synchronization server [i.e. distribution data resolver 126] with an embedded radio station signature [i.e. codes/watermarks] in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio; [Wright – Para 0057, Fig 1, 3A, 5: teaches the source feeds (e.g., live event feeds 118a, 118b) connected to broadcast stations 106, 108. For example, inaudible or substantially inaudible codes (e.g., audio-masked codes or watermarks) may be embedded into the live event feeds 118a, 118b.  Para 0034: teaches codes and/or watermarks are information associated with the live media events, such as one or more of a station name, a broadcaster or distributor name, a content owner, a program name, and/or any other information associated with a live media event. 
acquire an audio input; [Wright – Para 0063: teaches the distribution data collector 120, 122 includes a microphone to collect audio actually output from a television or other presentation device]
identify, based at least in part on the acquired audio input, the radio station by extracting a radio station signature from the radio broadcast signals; and [Wright – Para 0023, 0022, Fig. 1: teaches distribution data collectors 120, 122 include the example code extractors 132, 134 extract codes present in the audio content and/or from the video content presented by the presentation devices 114, 116 (e.g., content displayed by the televisions), where the codes have been previously inserted into and/or transmitted with the content to identify one or more of a station name, a broadcaster name, a content owner, or a program name]
Harb and Wright are analogous in the art because they are from the same field of distribution data of live media events [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb’s synchronization server in view of Wright to embedding watermarks for the reasons of improving accuracy and/or precision with which audience information is collected for live media events by comparing the distribution data to the feed data to generate a list that identifies live media events [Para 0015].
Harb and Wright a live event feed coupled to the radio station broadcast equipment and coupled to the synchronization server with an embedded radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio, but does not explicitly teach a station signature component coupled to the radio station broadcast equipment to generate a radio station signature  and embed the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio;
Harb and Wright teach synchronization server, but does not explicitly teach send a user device identifier over the data connection to the synchronization server;

However, Schuster teaches a station signature component [i.e. Arbitron encoder] coupled to the radio station broadcast equipment [i.e. broadcast station] to generate a radio station signature [i.e. ID code] and embed the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio; [Schuster – Para 0021: teaches an ID code as an audio code embedded at the broadcast station.  Para 0007: teaches an Arbitron encoder at the broadcast station generating this unique ID code, wherein this code uniquely identifies the broadcast station and is inaudible to human hearing]
Harb, Wright, and Schuster are analogous in the art because they are from the same field of radio frequencies [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb and Wright’s inaudible codes in view of Schuster to code generations for the reasons of increasing accuracy of the content source ID without interrupting the user experience.

However, Beattie teaches send a user device identifier over the data connection to the synchronization server; [Beattie – Para 0025: teaches After the device identifiers 86 are retrieved, the media device 30 groups or sends the device identifiers 86 into a communications network 88 in one or more messages to the targeting server 50]
Harb, Wright, Schuster, and Beattie are analogous in the art because they are from the same field of media experiences [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, and Schuster in view of Beattie to device identifiers for the reasons of improving efficiency and reducing cost by targeting content tailored to personal devices [abstract].

Regarding claim 2, Harb, Wright, Schuster, and Beattie teaches the system of claim 1 wherein augmented content data comprises visual data. [Harb – Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata, song title, lyrics, album, album art, etc.]

Regarding claim 3, Harb, Wright, Schuster, and Beattie teaches the system of claim 1 wherein the event message includes a category of the audio event now playing, and the category is one of a predetermined set of categories that includes an ad category, a music category, and a DJ talking category. [Harb – Para 0067: teaches the one or more message 124 may comprise an event ID or other data identifying media items 132 as they are broadcast. Media item 132 may comprise entertainment programming, advertising, news, traffic and/or any category of radio programming that may be broadcast]

Regarding claim 5, Harb, Wright, Schuster, and Beattie teaches the system of claim 4 wherein the synchronization application software program is further arranged to cause the processor on the user device to: 
receive user input at a user interface of the user device; and [Harb – Para 0154: teaches the user experience associated with accessing synchronized content 1318 via player 1340 by optionally selecting, via a button or other user input interface associate with payer 1340]
send a message over the data connection to the synchronization server based on the user input thereby enabling the augmented content to be interactive. [Harb – Para 0061: teaches  interactive radio server 104 may produce reports associating media items and various recorded user behaviors such as clicking on songs, clicking on advertisements, SMS messaging responsive to supplemental data 128 display on user devices]

Regarding claim 6, Harb, Wright, Schuster, and Beattie teaches the system of claim 5 wherein the user device comprises a hybrid radio or a smartphone. [Harb – Para 0078: teaches user devices, for example, a laptop computer 106 and/or a mobile telephone 110.]

Regarding claim 11, Harb, Wright, Schuster, and Beattie teaches the system of claim 1 wherein the user device is arranged to receive the augmented content from the synchronization server and display the augmented content on the user interface while the audio item is playing in a motor vehicle. [Harb – Para 0204: teaches the supplemental content may be selected or adapted to optimize operation on the particular type of display 3406 in the vehicle. Fig. 16: suggests an example of a display for synchronizing radio content and external content]

Regarding claim 12, Harb, Wright, Schuster, and Beattie teaches the system of claim 1 further comprising a disk jockey dashboard coupled to the radio station automation server and coupled to the sync server; and [Harb – Para 0117: teaches the interactive radio application may facilitate communication between users and radio station personnel such as Disc Jockeys (DJs), on-air talent and/or with each other]
wherein the software code is arranged to further cause the processor to: 
receive a message from the disk jockey dashboard; [Harb – Para 0117, 0118: teaches receiving replies from the DJ through the user interface]
transmit the message from the disk jockey dashboard to the user device over the data connection; [Harb – Para 0117, 0118: teaches the interactive radio application may facilitate communication between users and radio station personnel such as Disc Jockeys (DJs), on-air talent and/or with each other
receive a response to the message from the user device over the data connection; and [Harb – Para 0191: teaches listener “input” (which may be a request, feedback, a vote, any data, location, etc.) communicated back to the interactive radio server and passed on to the radio station or DJ terminal]
send feedback information to the disk jockey dashboard based on the response. [Harb – Para 0191: teaches listener “input” (which may be a request, feedback, a vote, any data, location, etc.) communicated back to the interactive radio server and passed on to the radio station or DJ terminal]

Regarding claim 13, Harb, Wright, Schuster, and Beattie teaches the system of claim 12 wherein the software code is arranged to further cause the processor to: 
receive responses to the message from plural user devices; [Harb – Para 0117: teaches users may send a response to votes solicited by radio station DJ during programming]
process the responses to form an aggregate result; and 
send the aggregate result to the disk jockey dashboard thereby enabling interaction between the disk jockey dashboard and the plural user devices. [Harb – Para 0195: teaches interacting with the DJ on the air or the radio station, for example to cast a vote for a favorite song or artist. Other options may include entering a contest or drawing.  Examiner notes the result of user voting would include an aggregate result]

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb, Wright, Schuster, and Beattie as applied to claim 1 above, and further in view of Kirti et al. ("Kirti" US 20170262894), and Liassides et al. ("Liassides" US 20170070789).

Regarding claim 7, Harb, Wright, Schuster, and Beattie do not explicitly teach claim 7.  However, Kirti teaches the system of claim 1 wherein the audio item now playing on the broadcast radio station is an ad and the software code is arranged to further cause the processor to: 
receive user profile information associated with a user of the user device; [Kirti – Para 0021, 0036, 0016Fig. 2: teaches tracking user actions of a client device for action log 220 to be used in the user profile, information associated with the user included in the user profile store 205, online system includes a user profile store 205.]
retrieve audience criteria information associated with the ad now playing; [Kirti – Para 0027: teaches Targeting criteria included in an ad request specify one or more characteristics of users eligible to be presented with advertisement content in the ad request]
compare the user profile information to the audience criteria information to determine a result; [Kirti – Para 0048, Fig. 4: teaches Based on a cluster score generated for a user who does not have characteristics satisfying at least a threshold number or at least a threshold percentage of targeting criteria in the ad request, the online system 140 determines 425 if the user is included in the cluster group for the ad request]
in a case that the result indicates that the ad is aligned with the user profile, transmit the ad to the user device over the data connection; and [Kirti – Para 0048, 0026, Fig. 4: teaches as a result of step 425, generating indication User is in cluster group for ad request (step 430), identifying the opportunity to present content to the user, and including the ad request in the selection process to present to the user]
Harb, Wright, Schuster, Beattie, and Kirti are analogous in the art because they are from the same field of targeting criteria [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, Schuster, and Beattie in view of Kirti to user profile for the reasons of increasing opportunities by using user information to present the user with content relevant to their target audience [Para 0002].
Harb, Wright, Schuster, Beattie, and Kirti teaches the results of a comparison between user profile and audience criteria, but do not explicitly teach in a case that the result indicates that the ad is not aligned with the user profile, select an alternative ad content and transmit the alternative ad content to the user device over the data connection in lieu of the ad now playing.

However, Liassides teaches in a case that the result indicates that the ad is not aligned with the user profile, select an alternative ad content and transmit the alternative ad content to the user device over the data connection in lieu of the ad now playing. [Liassides – Para 0069, Fig. 4: teaches determining when the ad is off target 460, the method will notify the ad replacer client to replace the first ad with an addressable ad 470]
Harb, Wright, Schuster, Beattie, Kirti, and Liassides are analogous in the art because they are from the same field of video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, Schuster, Beattie, and Kirti’s profile and criteria comparison in view of Liassides to ad replacing for the reasons of improving relevancy of the ad by including contextually-relevant advertisements with streaming media [Para 0003].

Regarding claim 8, Harb, Wright, Schuster, Beattie, Kirti, and Liassides teaches the system of claim 7 wherein the audience criteria information is stored in the datastore where it is linked or associated to an identifier of the ad now playing. [Kirti – Para 0032, Fig. 2: teaches the cluster group generator 235 stores the cluster model for the ad request in association with an identifier of the ad request.]

Regarding claim 9, Harb, Wright, Schuster, Beattie, Kirti, and Liassides teaches the system of claim 8 wherein the user profile information includes at least one of data from 3rd party services, location, and time of day. [Kirti – Para 0017: teaches information stored in a user profile includes location]

Regarding claim 10, Harb, Wright, Schuster, Beattie, Kirti, and Liassides teaches the system of claim 7 wherein the selected alternative ad content is a streaming audio ad that replaces the ad now playing. [Kirti – Para 0026: teaches advertisements is text, image, audio, video or any other suitable data presented to a user]

Claims 14, 15, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb ("Harb" US 20150193516), and further in view of Wright et al. ("Wright" US 20130198792), and Schuster et al. ("Schuster" US 20040027271).

Regarding claim 14, Harb teaches a method comprising: 
in a synchronization server, receiving an identifier of an audio item now playing on a broadcast radio station; [Harb – Para 0044: teaches interactive radio server 104 may send supplemental data message 126 to radio station server 102.]
in the synchronization server, based on the unique identifier and an identity of the broadcast radio station, selecting second content to be displayed and or played in a user device that is currently receiving the broadcast radio station, wherein the second content is associated with the item now playing; [Harb – Para 0079, 0074: teaches interactive radio server 104 may be coupled to database, wherein Database 112 may store data identifying a plurality of subscriber radio stations 114.  Para 0072: teaches obtaining supplemental data from any source, for example, from radio station 134, any of radio station 114, third party vendor, any available source via the internet and/or a database 112.  Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata etc.
in the synchronization server, transmit the second content to the user device to be played or displayed to augment the item now playing. [Harb – Para 0225, Fig. 2: teaches the server accesses stored supplemental content keyed to the artist, and transmits the data to a connected car stereo, or any other device or streaming application]
Harb teaches a radio station broadcast equipment coupled to a synchronization server, but does not explicitly teach a station signature component coupled to the station equipment to generate a unique identifier for use as a radio station signature; 
embedding the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio;

However, Wright teaches a live event feed coupled to the station equipment; with an embedded the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio; [Wright – Para 0057, Fig 1, 3A, 5: teaches the source feeds (e.g., live event feeds 118a, 118b) connected to broadcast stations 106, 108.  For example, inaudible or substantially inaudible codes (e.g., audio-masked codes or watermarks) may be embedded into the live event feeds 118a, 118b.  Para 0034: teaches codes and/or watermarks are information associated with the live media events, such as one or more of a station name, a broadcaster or distributor name, a content owner, a program name, and/or any other information associated with a live media event.]
In addition, the rationale of claim 1 regarding Wright is used for these limitations. 
Harb and Wright a live event feed coupled to the radio station broadcast equipment and coupled to the synchronization server with an embedded radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio, but does not explicitly teach a station signature component coupled to the station equipment to generate a unique identifier for use as a radio station signature; embedding the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio;

However, Schuster teaches a station signature component coupled to the station equipment to generate a unique identifier for use as a radio station signature; embedding the radio station signature in the radio station broadcast signals as an inaudible signature combined with the broadcasted audio; [Schuster – Para 0021: teaches an ID code as an audio code embedded at the broadcast station.  Para 0007: teaches an Arbitron encoder at the broadcast station generating this unique ID code, wherein this code uniquely identifies the broadcast station and is inaudible to human hearing]
In addition, the rationale of claim 1 regarding Schuster is used for this limitation.

Regarding claim 15, Harb, Wright, and Schuster teaches the method of claim 14 including: 
providing a datastore containing metadata; and [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist]
querying the datastore to acquire metadata associated with the item now playing based on the identifier and the identity of the broadcast radio station; and [Harb – Para 0223: teaches the QUU server may access a database (not shown) and query for artist information related to the selected media content item.]
utilizing as the second content data returned responsive to the datastore query. [Harb – Para 0144: teaches user device 1306 upon accessing or receiving synchronization content from synchronization server 1314 may receive a link to access additional data such as a video from an external content repository 1323 to play within frame of player 1340 (see FIG. 15 element 1502).]

Regarding claim 17, Harb, Wright, and Schuster teaches the method of claim 14 wherein the second content comprises text and/or image data. [Harb – Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata etc.]

Regarding claim 18, Harb, Wright, and Schuster teaches the method of claim 14 wherein the item now playing is a song and the associated metadata comprises one or more of the corresponding artist and title, album art, artist images, song information or other detail about the artist or the song. [Harb – Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata, song title, lyrics, album, album art, biographical information related to the artist performing the song, advertising data, coupons, coupon code, upcoming local concert dates for the artist, recent news related to the artist and/or a music video related to the song]

Regarding claim 20, Harb, Wright, and Schuster teaches the method of claim 14 including, in the user device: 
receiving radio broadcast signals transmitted over-the-air by the broadcast radio station; [Harb – Para 0083, Fig. 1a: teaches broadcasting media item 132 over the air from radio station 134]
extracting the radio station signature from the received broadcast signals; and  [Wright – Para 0023, 0022, Fig. 1: teaches The example code extractors 132, 134 extract codes present in the audio content and/or from the video content presented by the presentation devices 114, 116 (e.g., content displayed by the televisions), where the codes have been previously inserted into and/or transmitted with the content to identify one or more of a station name, a broadcaster name, a content owner, or a program name]
transmitting the extracted radio station signature to the synchronization server for use in selecting the second content. [Harb – Para 0072: teaches obtaining the supplemental data from radio station 134 or any radio station 114 via the internet and/or database 112]

Regarding claim 21, Harb, Wright, and Schuster teaches the method of claim 14 including: 
in the user device, receiving an input from a user interface that identifies the broadcast radio station; and [Harb – Para 0114: teaches alerting to notify a user that a selected media item in playing on the radio, wherein the application may search for the identified media and send to the device.  Alerts may be based on an associated radio station 134 playlist 116]
based on the received input, transmitting an identifier of the broadcast radio station to the synchronization server for use in selecting the second content. [Harb – Para 0072: teaches obtaining supplemental data from any source, for example, from radio station 134, any of radio station 114, third party vendor, any available source via the internet and/or a database 112]

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb, Wright, and Schuster as applied to claim 14 above, and further in view of Beattie et al. ("Beattie" US 20160092939) and Kirti et al. ("Kirti" US 20170262894).

Regarding claim 16, Harb, Wright, and Schuster does not explicitly teach claim 16.  However, Beattie teaches the method of claim 14 wherein selecting the second content comprises: 
identifying the user device; and [Beattie – Para 0025: teaches After the device identifiers 86 are retrieved, the media device 30 groups or sends the device identifiers 86 into a communications network 88 in one or more messages to the targeting server 50]
In addition, the rationale of claim 1 regarding Beattie is used for this limitation
Harb, Wright, Schuster, and Beattie do not explicitly teach selecting the second content based on the item now playing on the broadcast radio station and the identified user device.

However, Kirti teaches selecting the second content based on the item now playing on the broadcast radio station and the identified user device. [Kirti – Para 0048, 0026, Fig. 4: teaches as a result of step 425, generating indication User is in cluster group for ad request (step 430), identifying the opportunity to present content to the user, and including the ad request in the selection process to present to the user]
Harb, Wright, Schuster, Beattie, and Kirti are analogous in the art because they are from the same field of targeting criteria [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, Schuster, and Beattie in view of Kirti to user profile for the reasons of increasing opportunities by using user information to present the user with content relevant to their target audience [Para 0002].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb, Wright, and Schuster as applied to claim 14 above, and further in view of Kirti et al. ("Kirti" US 20170262894).

Regarding claim 19, Harb, Wright, and Schuster does not explicitly teach claim 19.  However, Kirti teaches the method of claim 14 wherein the item now playing is an advertisement and further comprising the steps of: 
identifying a user profile associated with the mobile user device currently tuned to receive the broadcast radio station; and [Kirti – Para 0021, 0036, 0016Fig. 2: teaches tracking user actions of a client device for action log 220 to be used in the user profile, information associated with the user included in the user profile store 205, online system includes a user profile store 205.]
selecting the second content based at least in part on the user profile so that the second content is personalized to the user profile. [Kirti – Para 0048, Fig. 4: teaches Based on a cluster score generated for a user who does not have characteristics satisfying at least a threshold number or at least a threshold percentage of targeting criteria in the ad request, the online system 140 determines 425 if the user is included in the cluster group for the ad request]
Harb, Wright, Schuster, and Kirti are analogous in the art because they are from the same field of targeting criteria [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, and Schuster in view of Kirti to user profile for the reasons of increasing opportunities by using user information to present the user with content relevant to their target audience [Para 0002].

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb, Wright, and Schuster as applied to claim 14 above, and further in view of Fuhrman (“Fuhrman” US 5197084).

Regarding claim 24, Harb, Wright, and Schuster do not explicitly teach claim 24.  However, Fuhrman teaches the system of claim 14 wherein the radio station signature is embedded into the broadcast audio as a burst of inaudible sounds in a predetermined sequence. [Fuhrman – C3, L12-32, C3, L62 –C4, L2: teaches transmitting digitally coded information, which translates a sequence of binary ones and zeroes into a corresponding sequence of transmitted tone bursts, wherein the binary 1's are translated to a burst of radio energy at what is called the "mark" frequency, and binary 0's are translated to a burst at a different frequency called the "space" frequency.  Examiner notes: Prior Art Wright above teaches embedding inaudible codes/watermarks]
Harb, Wright, Schuster, and Fuhrman are analogous in the art because they are from the same field of radio transmission [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, and Schuster’s embedded inaudible watermarks in view of Fuhrman to sequential bursts for the reasons of improving coded information transmission by improving simplicity by allowing for incorporation of judgmental control algorithms [C7, L20-29].

Regarding claim 26, Harb, Wright, and Schuster do not explicitly teach claim 26.  However, Fuhrman teaches the system of claim 14 wherein the embedded radio station signature comprises a predetermined sequence of binary tones, represented respectively as first and second frequencies, each of the first and second frequencies selected to be higher or lower than audible frequencies. [Fuhrman – C3, L12-32, C3, L62 –C4, L2: teaches transmitting digitally coded information, which translates a sequence of binary ones and zeroes into a corresponding sequence of transmitted tone bursts, wherein the binary 1's are translated to a burst of radio energy at what is called the "mark" frequency, and binary 0's are translated to a burst at a different frequency called the "space" frequency. Examiner notes: Prior Art Wright above teaches inaudible codes/watermarks, and it is interpreted that an inaudible frequency would teach applicant’s feature of a higher or lower than audible frequency]
In addition, the rationale of claim 24 is used for this claim.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb, Wright, Schuster, and Beattie as applied to claim 1 above, and further in view of Beletski et al. ("Beletski" US 20070196802).

Regarding claim 25, Harb, Wright, Schuster, and Beattie do not explicitly teach claim 25.  However, Beletski teaches the system of claim 1 wherein the middleware component is removed and replaced with a direct connection between the radio station and the synchronization server. [Beletski – Para 0032-0034, Fig. 4: teaches supplemental content server (visual radio server) 430 in direct connection with broadcast station 440]
Harb, Wright, Schuster, Beattie, and Beletski are analogous in the art because they are from the same field of supplemental content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb, Wright, Schuster, and Beattie in view of Beletski to direct communication between station and server for the reasons of improving efficiency by allowing for communication with no other component in between them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426